Citation Nr: 0805548	
Decision Date: 02/15/08    Archive Date: 02/26/08

DOCKET NO.  04-16 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to a rating higher than 50 percent for post-
traumatic stress disorder (PTSD) prior to June 1, 2004.

2.  Entitlement to a rating higher than 70 percent for PTSD 
from June 1, 2004.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran and his stepson




ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1967 to 
September 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from April 2003 and March 2007 decisions by the RO.  
By a November 1997 decision, the RO granted service 
connection for PTSD with a 50 percent disability rating from 
April 28, 1997.  On December 19, 2002, the veteran's claim of 
increase was received by the RO.  By an April 2003 decision, 
the RO continued the 50 percent rating for PTSD, which was 
appealed by the veteran.  By a March 2007 decision, the RO 
granted a 70 percent disability rating for the veteran's 
service-connected PTSD, effective from June 1, 2004.

The veteran and his stepson testified at a hearing held at 
the RO during May 2006 before the undersigned Board member.

In an April 2005 statement on behalf of the veteran, the 
veteran's representative noted that the veteran was seeking 
entitlement to individual unemployability.  The Board notes 
that the RO has not adjudicated the issue of total disability 
for individual unemployability (TDIU).  Therefore, the matter 
is referred back to the RO for such additional action as may 
be appropriate.

By an October 2006 action, the Board remanded this case for 
additional development.  The file has now been returned to 
the Board for further consideration.  However, review of the 
file reveals that the development requested has not been 
completely accomplished, therefore necessitating the further 
remand that follows below. 

REMAND

In his April 2005 statement on behalf of the veteran, the 
veteran's representative noted that a Dr. James' September 
17, 2004, treatment report contained a diagnosis of 
chronic/severe/ PTSD with a GAF score of 40.  However, a May 
2005 SSOC only considered a statement from the veteran's 
sister as additional evidence.  At the May 2006 hearing, the 
veteran's representative again referenced the September 17, 
2004, treatment report from Dr. James.  At the hearing, the 
veteran testified that he was being treated by Dr. James 
Walker, his main physician, Dr. Newberry was his 
psychiatrist, and he also saw Dr. Johnson once a month.  He 
testified that all of his treatment was at the Fayetteville, 
Arkansas, VAMC.

Treatment reports in the claims file from the Fayetteville, 
Arkansas, VAMC are up-to-date thru March 2005, but the 
September 17, 2004, treatment report from Dr. James or James 
Walker is not in the claims file.  There is no September 17, 
2004, treatment report among the records from the 
Fayetteville VAMC.  The latest psychiatric treatment report 
in the file is dated March 11, 2005, which was done by E.H. 
Hiett, a psychiatrist (who appears from review of the record 
to have been the veteran's regular psychiatrist).  A November 
22, 2004, treatment report of a follow-up consultation for 
right knee pain was written by Dr. Jesse F. Walker, 
identified as the veteran's primary care physician.

In the October 2006 remand, the Board noted that Dr. James' 
and Dr. Newberry's treatment records did not appear to be 
included in the claims file.  The RO was instructed to ask 
the veteran for releases to obtain records from Dr. James and 
Dr. Newberry.  The RO was also instructed to ask the veteran 
to provide information as to any treatment for his PTSD at a 
VA medical facility, and to obtain any treatment records not 
already in the claims file, including from the Fayetteville, 
Arkansas, VAMC.

It seems clear from the veteran's testimony that all of his 
treatment has been at the Fayetteville, Arkansas, VAMC.  
However, the RO (or Appeals Management Center) contacted the 
Fayetteville, North Carolina, VAMC, and  received a reply 
that it had no record of the veteran.  It also appears from 
the Board's present review of the record that the veteran 
possibly has not accurately stated the names of the doctors 
who have treated him at the Fayetteville, Arkansas, VAMC.

Therefore, a remand is needed in order to obtain up-to-date 
treatment records from the Fayetteville, Arkansas, VAMC, and 
to obtain clarification from the veteran about the identities 
of Dr. James and Dr. Newberry.  

The Board also notes that a new VCAA notice that complies 
with the notice requirements in the new decision of Vasquez-
Flores v. Peake, -- Vet. App. --, No. 05-0355, 2008 WL 239951 
(Jan. 30, 2008) needs to be sent to the veteran.

Accordingly, the case is remanded for the following action:

1.  Send the veteran a Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 
2006)) notice letter that complies with 
the decision in the case of 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), and the decision in the 
recent case of Vasquez-Flores v. Peake, -
- Vet. App. --, No. 05-0355, 2008 WL 
239951 (Jan. 30, 2008).  Ask the veteran 
to identify, and provide releases for any 
additional, relevant private treatment 
records that he wants VA to help him 
obtain.  Specifically ask the veteran to 
clarify the identity and location of Dr. 
James and Dr. Newberry.  If he provides 
appropriate releases, or identifies any 
VA treatment, assist him in obtaining the 
records identified, following the 
procedures in 38 C.F.R. § 3.159 (2006).  
The materials obtained, if any, should be 
associated with the claims file.

2.  Obtain all treatment records up-to-
date from the Fayetteville, Arkansas, 
VAMC, from August 1, 2004, to the present 
time.  Specifically ask for inclusion of 
any treatment report dated September 17, 
2004, if it exists.  The materials 
obtained, if any, should be associated 
with the claims file.  This request is 
again being made in order to comply with 
the prior request in the October 2006 
Board remand.  See Stegall v. West, 11 
Vet. App. 268 (1998)

3.  After undertaking any other 
development deemed appropriate, the RO 
should consider the issues on appeal in 
light of all information or evidence 
received.  If any benefit sought is not 
granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.

After the appellant has been given an opportunity to respond 
to the SSOC, the claims file should be returned to this Board 
for further appellate review. No action is required by the 
appellant until he receives further notice, but he may 
furnish additional evidence and argument while the case is in 
remand status.  Kutscherousky v. West, 12 Vet. App. 369 
(1999); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2007).


